Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

2.	Claims 10-33 are pending and under consideration in this Office Action.

3.	The terminal disclaimer filed on 06/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10781398, 10844318, 10920172, 10731104, 10035973, and 10093882 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The previous rejections of the claims on the ground of nonstatutory obviousness-type double patenting have been withdrawn.


4.	Claims 10-33 are allowed.

5.	The prior art neither teaches nor suggests the claimed a process of recovering oil, comprising: (a) liquefying a starch-containing material into dextrins with a bacterial alpha-amylase at a temperature above the initial gelatinization temperature, wherein the starch-containing material comprises corn; (b) saccharifying the dextrins using a glucoamylase to form a sugar; (c) fermenting the sugar in a fermentation medium into ethanol using a yeast fermenting organism; (d) recovering the fermentation product to form a whole stillage; (e) separating the whole stillage into thin stillage and wet cake; (e') optionally concentrating the thin stillage into syrup; and (f) recovering oil from the thin stillage and/or optionally the syrup, wherein a protease having at least 60% sequence identity to the amino acid sequence of SEQ ID NO: 10 is present or added during step (a).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652